310 S.W.3d 304 (2010)
STATE of Missouri, Respondent,
v.
Marvin HARMON, Defendant/Appellant.
No. ED 92950.
Missouri Court of Appeals, Eastern District, Division Four.
May 11, 2010.
Alexandra E. Johnson, St. Louis, MO, for appellant.
Chris Koster, John M. Reeves, Jefferson City, MO, for respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, and GARY M. GAERTNER, Jr., JJ.

ORDER
PER CURIAM.
Marvin Harmon appeals from the trial court's judgment entered upon a jury verdict convicting him of burglary in the second degree, in violation of Section 569.170 RSMo 2004. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential value. We have, however, provided a memorandum setting forth the *305 reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2009).